DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         HECTOR M. MUNOZ,
                             Appellant,

                                    v.

                      BANK OF AMERICA, N.A.,
                             Appellee.

                              No. 4D19-2734

                              [May 27, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard K. Coates, Jr., Judge; L.T. Case No. 50-2008-CA-
037378-XXXXMB.

  Steven Serle of the Law Offices of Steven Serle, P.A., Boca Raton, for
appellant.

   Paul W. Burke and Kristen Johnson of Drew Eckl & Farnham, LLP,
Atlanta, Georgia, for appellee.

PER CURIAM.

  Affirmed. See USAmeriBank v. Klepal, 100 So. 3d 56 (Fla. 2d DCA
2011).

WARNER, MAY and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.